The judgment of the court was delivered by
Willard, C. J.
This was an application for a mandamus to compel the comptroller-general to notify each county auditor in the state of the rate per centum of the tax authorized by law to be levied for various state purposes, and to prepare and transmit to each county auditor the necessary forms and instructions to carry into effect the provisions of the act to raise supplies, &c., approved December 24th, 1879. The return of the comptroller-general, which is not traversed, and which must, therefore, be taken to be true, raises two legal questions. First, as to the validity of the first section of the act fixing the amount to be levied for general state purposes; and, Second, as to the validity of the provision in the second section for the military organizations in the county of Charleston.
A majority of the court having reached the conclusion that the error in the first section is fatal to the validity of that section, and the court having unanimously reached the conclusion that so much of the second section as makes provision for the Charleston military organizations is without the force of law, it is ordered that the motion for mandamus be refused.
The following opinions were subsequently filed in this case:
Willard, C. J.
The relator asks for a writ of mandamus to compel the performance of certain duties imposed by law upon the comptroller-general where an act has been passed directing the imposition of a general tax, looking to the enforcement of such law.
No question is raised as to the propriety of the remedy, in the event that it shall be held that authority exists for the performance of the duties sought to be enforced.
The single question propounded is, whether the act entitled “ An act to raise supplies and make appropriations for the fiscal year commencing 1st November, 1879,” is authority for proceedings on the part of the executive officers to levy and collect a tax for state purposes.
It appears by the pleadings, and also by the journals of the general assembly, that the act, as passed by the two houses, di*53rected a tax of four and one-half mills, but that the act, as ratified and published, directs the imposition of a tax of four and three-quarters mills.
It cannot be questioned that the amount of tax is a material part of the act, and that it cannot be enforced unless that amount is ascertained to have been fixed by the act. It is obvious that the legislature did not intend to leave the amount of the tax to be ascertained by the executive officers of the government, if such a delegation of authority is permissible; but that it was intended that the amount of the levy should be ascertained by the law itself. We must, therefore, inquire whether the act itself has ascertained the amount of tax to be levied in a conclusive and binding form.
It cannot be questioned that, independently of constitutional authority vested in this court, enabling it to look into the actual proceedings of the bodies composing the general assembly, to ascertain the fact of compliance with some constitutional requirement on which the validity of the law depends, the evidence afforded by the certificates of the presiding officers, the great seal affixed to it, and the approval of the governor, must be regarded as conclusive evidence of the action of the legislative body. Such was the law of England, from which our ideas of the force and effect of statutes were derived, and it has become embodied in our jurisprudence. It is then only when we can point to constitutional authority for the purpose that we can demand other evidence of the authenticity of an act, than that which is afforded by the customary modes of authentication.
Section 21, Article II., of the constitution of this state, provides as follows: “No bill shall have the force of law until it shall have been read three times and on three several days in each house, has had the great seal of the state affixed to it, and has been signed in the senate-house by the president of the senate and the speaker of the house of representatives.” It cannot be denied that the existence of each one of these requisites is essential to the validity of an act. State v. Platt, 2 S. C. 150. It is not enough that the great seal shall be affixed, and that the presiding officers of the two houses shall affix their signatures, *54but, in addition to this, the bill must have had its three readings on three several days in each house.
It will not be disjmted that the courts are competent to ascertain and’declare effectively whether the constitutional conditions, on which the force of an act depends, exist. To perform this duty it is necessary to ascertain the existence of the fact of the three readings, and, applying the rules that govern all judicial proceedings, such inquiry must be made in accordance with the rules of evidence that belong to the subject, according to its nature. In the present case, if we come to the conclusion that the act, as published, is not identical with the bill from which it originated, we are relieved from all intricate questions as to the nature of the proofs available for such an inquiry; for the facts admitted upon the pleadings, and the journals of the houses, read with the original bill, sustaining that statement of facts, show that the act, as ratified, was not read three times in each house on three several days. If such was the case, then the constitution denies, in express terms, the force of law to such bill, and the act, as ratified, stands as though it never existed in the form of a bill before the two houses, and is not effective as a law. If such be found to be the case, our competency and duty so to declare are manifest.
The question then arises, whether want of identity between a ratified act and the bill in which it claims to have originated, is fatal to such ratification. Stating this question in this broad manner places it beyond a doubt. If the legislative bodies enact one law and the presiding officers and the custodian of the great seal publish another’, of a totally different nature, to allow force to such publication would defeat all the objects intended by the constitution. It would be placing the homage due to the great seal before the constitution, and all the practical safeguards devised by the experience of popular government for the protection of the people; it would be giving a legal stone, though ornamented with the arms of the state, for the constitutional bread of efficient protection. Fictions of law are often convenient when dynastic interests are to be upheld against the reason that commends popular rights, but have no place in interpreting the great *55instrument from which all governmental power springs, and by which its efficacy is to be tested. Of what avail are all the safeguards of liberty and property, with their carefully-studied provisions, giving form to legislative procedure, if the custodian of the great seal and (he presiding officers of the two houses of the general assembly can, by an arbitrary act, divide between themselves public property and public power? That such efficacy should be ascribed to the great seal in England, is easily understood, for the imposition of that seal was considered as a personal act of the sovereign,- who, according to legal ideas, could not -do wrong, but that such a doctrine could have any advocacy in a government that professes to be one of laws and not of personal authority, is not readily accounted for.
The attorney-general has placed the case of the relators on ground that allows full force to the considerations that have just been stated; but whether he has distinguished the case successfully from one in which the ratified act is totally different from the bill as passed, remains to be. examined.
It would follow, from what has been already stated, that the act, as ratified, must, to have the force of law, be substantially identical with the bill that received its several readings in the houses. What, then, is the test of such identity ? Many cases may be supposed that would give rise to nice questions as to what deviations affect the question of identity and what do not, but the present case is free from any such difficulty. It is the highest prerogative of the legislative body to impose taxes and prescribe limits to the burden of taxation. The value and importance of this prerogative is expressed by the cost in blood and treasure of the establishment of the authority'of the house of commons of Great Britain as the constitutional means of expressing the popular will. The quantity that the people shall be taxed is of the very life and essence of an act raising supplies for the maintenance of the government. It was not the abstract right of imposing taxes that was the matter of contest between Charles I. and the house of commons, but to what extent and in what manuer such taxes should be imposed. At this day the vital question involved in every supply bill is, how much shall the people be taxed ? To say, then, that a bill authorizing taxa*56tion to a specified amount and an act fixing a different amount are identical is to hold that the amount of the tax is an immaterial part of the bill, and to contradict both public history and reason. It follows that the bill in the present case that authorized a tax of four and one-half mills was not identical with the act before us that assumes to impose a tax of four and three-quarters mills, and the act as it stands cannot have the force of" law, for want of the requisite readings in the two houses of the general assembly.
It was contended, however, that the quarter mill may be rejected as something superadded to the amount of the tax directed by the bill as passed, which, not having been a part of the bill,, may be rejected from the ratified act, leaving the amount of four and one-half mills valid and capable of enforcement. We have not been pointed to any authority for thus disintegrating the- provisions of a law and rejecting part and retaining the residue. State v. Platt, 2 S. C. 150, is an authority for rejecting some independent provision of an act that may be severed from the other provisions of an act without affecting their efficacy, where such independent part has failed to receive constitutional enactment; but it does not go to the extent of holding that the words of an act may be changed to express the real intention of the legislature that has been imperfectly expressed in the ratified act. It is contended that the declaration of an intent to impose a tax of four and one-half mills is embraced within the direction to levy a tax of four and three-quarters mills, and that all that is necessary is to reject the excess. This argument is placed on the ground that a numerical statement is in its nature severable into-its parts so that a portion of the sum stated may be good and another portion bad. It is true that the subject of a numerical statement may be regarded as in its nature divisible with reference to a known unit, but the verbal statement of that sum is not for that reason necessarily divisible. The one is a question of arithmetic and the other of logic. It cannot be claimed that the court can re-state the language of an act to make it agree with some possible conclusion as to its intention as affecting the subject matter of the act. The language declaring the intent of an act is as much beyond our power as the subject to which that declaration relates, and it would violate the principles of *57law to change the phraseology of a statute to make it conform to the assumed purpose of the law-giver in any other way than as warranted by the rules'of construction. It is not contended and cannot be claimed that the present difficulty can be overcome in conformity with the principles of construction. The proposition is, in its real nature, that we should reform the language of the statute to give it efficacy under the constitution, and that cannot be done consistently with the principles of law that bind the court. It is to be regretted that this court has no power to obviate the inconveniences that must arise from the conclusions that have been stated; but usurpation by the court of authority for that purpose would tend to inflict a permanent injury upon the balance of authority established between the legislature and the courts, while the iuconveniences that result from adhering to a clear and simple line of duty will be temporary at the most.
The ratified act does not appear to have received the constitutional sanction of the general assembly, and cannot be reformed in the manner claimed by the relators. The motion should be dismissed.